WOODLEY, Presiding Judge.
Our opinion and order affirming the conviction is withdrawn.
The appellant was found guilty of unlawful sale of marihuana and his punishment *163was assessed at 12 years. He gave notice of appeal when sentence was pronounced.
While the case was pending on appeal a jury empaneled in the trial court to pass upon the issue of his sanity found that the appellant was insane. Judgment was rendered on the verdict and the appellant was committed to the Rusk State Hospital.
Art. 932b, Sec. 5, Vernon’s Ann.C.C.P., provides:
“When a defendant is found to be insane and committed to a State mental hospital under this Chapter, all further proceedings in the case against him shall be suspended until he becomes sane, except that upon motion of a defendant’s counsel an appeal from a conviction may be prosecuted.”
No motion has been filed by counsel for the appellant seeking to prosecute the appeal further.
The appeal is abated and all further proceedings therein are suspended until the appellant becomes sane.